DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-28 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 11, and 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 10-11, claim 10 recites “a distal end coupled to one or more attachment elements.” Claim 10 depends on claim 9, which recites “one or more attachment elements.” It is unclear whether the one or more attachment elements of claim 10 are meant to refer back to the one or more attachment elements of claim 9. Thus, claim 10 and dependent claim 11 are rejected under 35 U.S.C. 112(b). 
Regarding claims 21-24, claim 21 recites “wherein the drone elevator system further comprises: the cable… the first tether.” Claim 21 depends on claim 9, which recites “detachably attaching a first drone to a first tether in a cable of a drone elevator system.” Thus, claim 21, by virtue of its dependency on claim 9, already requires the drone elevator system to include the cable and the first tether. One of ordinary skill in the art would not be able to reasonably ascertain what is meant by the recitation “wherein the drone elevator system further comprises: the cable… the first tether.” Thus, claims 21 and dependent claims 22-24 are rejected under 35 U.S.C. 112(b). 
Regarding claim 25-28, claim 25 	recites “wherein the drone elevator system further comprises: the cable… the first tether.” Claim 25 depends on claim 16, which recites “providing a drone elevator system that includes a cable having at least a first tether.” Thus, claim 25, by virtue of its dependency on claim 16, already requires the drone elevator system to include the cable and the first tether. One of ordinary skill in the art would not be able to reasonably ascertain what is meant by the recitation “wherein the drone elevator system further comprises: the cable… the first tether.” Thus, claims 25 and dependent claims 26-28 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0071176 to von Flotow et al. (“von Flotow”).
Regarding claim 9, von Flotow discloses a method comprising: detachably attaching a first drone (30) to a first tether (299) in a cable (2110b and 1110a, connected by 1112) of a drone elevator system (¶¶[0177]-[0178]; FIGS. 4A-4E; see also FIGS. 1A-1D), wherein the first tether comprises one or more attachment elements (100, which includes 200 and 300) having a clamp (300) that is activated by a wireless signal (¶¶ [0095], [0177], [0184]); operating the drone elevator system to lift the first tether to a first height (¶¶ [0184], [0186]; FIG. 4D); preventing the first drone from making contact with at least the cable when the drone elevator system is operated to lift the first tether to the first height (via 299, ¶ [0183]; see also ¶ [0184], teaching that the operator controls the slack, which thus prevents the drone from making contact with the cable); and launching the first drone from the drone elevator system, the launching comprising detaching the first drone from the first tether after lifting the first tether to the first height (¶ 0186]; FIG. 4E).
Regarding claim 10, von Flotow discloses wherein the first tether (299) comprises one of a rod or a bar having a proximal end anchored to the cable and a distal end coupled to one or more attachment elements for attaching the first drone to the first tether (FIGS. 4A-4E), the one of the rod or the bar extending away from the cable in an arrangement that prevents the first drone from making contact with the cable when the drone elevator system is operated to lift the first tether to the first height (¶ [0183]; FIGS. 4A-4E).
Regarding claim 11, von Flotow discloses wherein the one or more attachment elements (100, which includes 200 and 300) comprise a hook (6360, FIG. 3J; ¶ [0178]).
Regarding claim 16, von Flotow discloses a method comprising: providing a drone elevator system that includes a cable (2110b and 1110a, connected by 1112) having at least a first tether (299), the first tether including an extension arm having a proximal end anchored to the cable (FIGS. 4A-4E) and an attachment element (100, which includes 200 and 300) having a clamp (300) that is activated by a wireless signal (¶¶ [0095], [0177], [0184]); detachably attaching a first drone to a distal end of the extension arm (¶¶ [0177]-[0178]; FIGS. 4A-4E; see also FIGS. 1A-1D); and operating the drone elevator system to lift the first tether to a first height (¶¶ [0184], [0186]; FIG. 4D), the extension arm preventing the first drone from making contact with the cable (via 299, ¶ [0183]; see also ¶ [0184], teaching that the operator controls the slack, which thus prevents the drone from making contact with the cable).
Regarding claim 17, von Flotow discloses wherein detachably attaching the first drone to the distal end of the extension arm comprises one of using a hook (6360, FIG. 3J; ¶ [0178]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 19, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over von Flotow, as applied to claims 9 and 16 above.
Regarding claims 13 and 19, von Flotow teaches each and every element of claims 9 and 16, respectively, as discussed above, and von Flotow teaches attaching a tail (316) to the first drone; and utilizing the tail to stabilize the drone at least when the drone elevator system is operated to lift the first tether to the first height and when the first tether has been lifted to the first height (¶¶ [0145], [0146]). 
Von Flotow does not explicitly teach attaching a ribbon as a tail to the first drone. Rather, von Flotow teaches attaching trailing members that are tail feathers (316) as a tail to the first drone (¶ [0146]; FIGS. 3Z, 3AA; see also ¶ [0118]; 600c, 600d, FIGS 3A, 3C). 
It is well settled, however, that substituting one equivalent component for another is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06. In this case, applicant has not shown patentable significance of attaching a ribbon as a tail, as opposed to attaching tail feathers as a tail. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of von Flotow by substituting the tail feathers for a ribbon, in order to reduce the weight and size of the structure.
Von Flotow as modified does not explicitly teach wherein a length of the ribbon is determined based at least in part on a wind condition and a weight of a package carried by the first drone. Von Flotow does, however, teach that the trailing members provide a “weather vane effect” that ensures the nose of the drone is “oriented into the airflow when airborne” (¶ [0118]; see also ¶¶ [0146], [0118]). It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of von Flotow such that a length of the ribbon is determined based at least in part on a wind condition and a weight of a package carried by the first drone, in order to better ensure the nose of the drone is oriented into the airflow when airborne (see, e.g., ¶ [0118]; see also ¶¶ [0146], [0118]).
Regarding claims 21 and 25, von Flotow teaches each and every element of claims 9 and 16, respectively, as discussed above, and von Flotow teaches wherein the drone elevator system further comprises: the cable (2110a and 1110a, connected by 1112), wherein the cable comprises a looped cable engaged to at least a first pulley (1114) at a first end and a second pulling mechanism (1110) at a second end (FIGS. 4A-4E), the looped cable having a first separation distance between a first section of the looped cable (2110b) and a second section of the looped cable (1110a) that is parallel to the first section (FIGS. 4A-4E); a lifting mechanism (P) that is engaged to at least the first pulley for raising the first pulley and placing the looped cable at an angle with respect to a ground (FIGS. 4A-4E); a motor coupled to the second pulling mechanism (¶ [0042]), the motor operable to move the looped cable (¶ [0042]; FIGS. 4A-4E); and the first tether (299) further comprising a first extension arm (299) extending away from the looped cable (FIGS. 4A-4E), the first extension arm having a proximal end anchored to the looped cable and a distal end having the one or more attachment elements (FIGS. 4A-4E).
While von Flotow teaches a second pulling structure (1110) at the second end (FIGS. 4A-4E), von Flotow says that the second pulling structure is a winch, rather than a pulley. 
It is well settled, however, that substituting one equivalent component for another is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, applicant has not shown patentable significance of the second pulling mechanism being pulley rather than a winch. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of von Flotow by substituting the winch for a pulley, in order to facilitate the landing of the launch apparatus after the drone is airborne (see e.g., ¶ [0140]).
Regarding claims 22 and 26, von Flotow as modified teaches each and every element of claims 21 and 25, respectively, as discussed above, and von Flotow teaches wherein a diameter of at least one of the first pulley or the second pulley is selected to provide the first separation distance between the first section of the looped cable and the second section of the looped cable (FIGS. 4A-4E). (Note: this claim limitation does not positively recite a step of selecting a diameter. The diameters of the first and second pulleys- despite whatever subjective thinking any user performs in selecting them- necessarily provide the first separation distance.)
Regarding claims 23 and 27, von Flotow as modified teaches each and every element of claims 21 and 25, respectively, as discussed above, but it does not explicitly teach wherein the first pulley is paired with a third pulley and the second pulley is paired with a fourth pulley in an arrangement that provides the first separation distance between the first section of the looped cable and the second section of the looped cable.
It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04. In this case, applicant has not shown patentable significance of using four pulleys as opposed to two pulleys. It would have been obvious to one of ordinary skill in the art before effective filing date to modify the method of von Flotow such that the first pulley is paired with a third pulley and the second pulley is paired with a fourth pulley in an arrangement that provides the first separation distance between the first section of the looped cable and the second section of the looped cable, in order to improve the structural strength of the elevator system. 
Regarding claims 24 and 28, von Flotow as modified teaches each and every element of claims 23 and 26, respectively, as discussed above, and von Flotow teaches wherein the drone elevator system further comprises a loading platform (¶ [0177]), and wherein a third section of the looped cable located between the first pulley and the third pulley is configured to move horizontal to a loading surface of the loading platform when the looped cable is in motion (¶ FIGS. 4A-4E).
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over von Flotow as applied to claims 9 and 16 above, respectively, in view of U.S. Publication No. 2016/0375981 to McDonnell (“McDonnell”).
Regarding claims 12 and 18, von Flotow teaches each and every element of claims 9 and 16, respectively, as discussed above, but von Flotow does not explicitly teach wherein preventing the first drone from making contact with the cable comprises: sensing a swaying of the first drone via a sensor in a first direction when the drone elevator system is operated to lift the first tether to the first height; and counteracting the swaying by operating an engine of the first drone to move the first drone in a second direction that is opposite to the first direction.
McDonnell teaches a method, comprising preventing the first drone from making contact with the cable, wherein said preventing comprises: sensing a swaying of the first drone via a sensor in a first direction when the drone elevator system is operated to lift the first tether to the first height; and counteracting the swaying by operating an engine of the first drone to move the first drone in a second direction that is opposite to the first direction (¶¶ [0017]-[0018], [0022]-[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of von Flotow such that preventing the first drone from making contact with the cable, wherein said preventing comprises: sensing a swaying of the first drone via a sensor in a first direction when the drone elevator system is operated to lift the first tether to the first height; and counteracting the swaying by operating an engine of the first drone to move the first drone in a second direction that is opposite to the first direction, as taught by McDonnell, in order to better prevent the drone from contacting the cable, as such contact would cause damage to the drone and its flight. 
Claims 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over von Flotow as applied to claims 9 and 16 above, respectively, in view of CN 107792371 to Tie-Lin Ma, et. al (“Ma”) (see copy of the reference and English translation provided to applicant with the Office Action dated February 17, 2022).
Regarding claim 14 and 20, von Flotow teaches each and every element of claims 9 and 16 as discussed above, but it does not explicitly teach attaching a second drone to a second tether in the cable of the drone elevator system; operating the drone elevator system to lift the second tether to a second height when lifting the first tether to the first height; preventing the second drone from making contact with at least the cable when the drone elevator system is operated to lift the second tether to the second height, wherein the second height is based at least in part on an angle of the cable with respect to a ground and a distance between a first section of the cable and a second section of the cable; and launching the second drone from the drone elevator system, the launching comprising detaching the second drone from the second tether after lifting the first tether to the second height.
Ma teaches a method comprising attaching a second drone (6) to a second tether (3) in the cable (2) of the drone elevator system (FIGS. 1-6; ¶ [0033]); and launching the second drone from the drone elevator system, the launching comprising detaching the second drone from the second tether after lifting the first tether to the second height (FIGS 1-6; ¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of von Flotow by attaching and launching a second drone from a second tether, as taught by Ma, in order to launch multiple drones, e.g., to carry out swarm operations (see Ma at ¶ [0005]). Also, where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The combination of von Flotow and Ma teaches wherein the second height is based at least in part on an angle of the cable with respect to a ground and a distance between a first section of the cable and a second section of the cable (von Flotow at FIGS. 4A-4E; Ma at FIGS. 1-6) (note: according to basic principles of geometry, the second height would necessarily be based at least in part on an angle of the cable with respect to a ground and a distance between a first section of the cable and a second section of the cable); and operating the drone elevator system to lift the second tether to a second height when lifting the first tether to the first height; preventing the second drone from making contact with at least the cable when the drone elevator system is operated to lift the second tether to the second height (von Flotow at ¶¶ [0183]-[0184]); Ma at FIGS. 1-6, ¶ [0033]).
Regarding claim 15, the combination of von Flotow and Ma teaches wherein lifting the second drone to the second height is carried out concurrently to lifting the first tether to the first height (von Flotow at ¶¶ [0167]-0187]; FIGS. 4A-4E; Ma at FIGS. 1-6, ¶ [0033]).
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive and/or are moot in light of the new grounds for rejection. In light of applicant’s response filed May 16, 2022, independent claims 9 and 16 are now being rejected under 35 U.S.C. 102(a)(2) as being anticipated by von Flotow. As discussed above, von Flotow discloses each and every element of claims 9-11 and 16-17. Von Flotow, as modified above, teaches each and every element of claims 13, 19, 21-28. The combination of von Flotow and McDonnell teaches each and every element of claims 12 and 18, while the combination of von Flotow and Ma teaches each and every element of claims 14, 15, and 20. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644